Supplement to calvert global water fund Calvert Equity and Asset Allocation Funds Prospectus Class A, B, C and Y dated January 31, 2011 Date of Supplement: May 17, 2011 In the portfolio manager chart for Calvert Global Water Fund under “Portfolio Management” on page 41 of the Prospectus, add the following below the information provided for Catherine Ryan (column headings are included here for ease of reference): Portfolio Manager Name Title Length of Time Managing Fund Matthew Sheldon, CFA Portfolio Manager, Environmental Strategies, KBI Since April 2011 In the portfolio manager chart under “Management of Fund Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert Global Alternative Energy Fund and Calvert Global Water Fund” on page 82 of the Prospectus, add the following below the information provided for Catherine Ryan (column headings are included here for ease of reference): Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Sheldon, CFA Portfolio Manager, KBI (2011-Present) Investment Analyst, Water Asset Management (2007-2011) Equity Analyst, Wedge Capital Management (2002-2006) Portfolio Manager, Calvert Global Water Fund
